Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a pedestal for mounting a piece of equipment above a roof, the apparatus comprising: the pedestal having a topmost wall surface, a bottommost wall surface, and sidewall surfaces extending an entire distance between the topmost and bottommost wall surfaces, the sidewall surfaces including at least one angled portion, each sidewall surface above and below the angled portion being at right angles to a corresponding one of the topmost and bottommost wall surfaces, the pedestal being wider below the angled portion than above the angled portion; a plurality of bottom rails extending along and outward of the bottommost wall surface, the bottom rails including a bottom flange at a lower end and forming a bottom channel between adjacent bottom rails, an upper end of each bottom channel being closed by the bottommost wall surface, a lower end of each bottom channel being open; a plurality of top rails extending along and inward of the topmost wall surface, the top rails including a top flange at an upper end forming a portion of the topmost wall surface and forming a top channel between adjacent top rails, an upper end of each top channel being open, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631